                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    NORTHWEST ENVIRONMENTAL                            CASE NO. C18-1631-JCC
      ADVOCATES, an Oregon non-profit
10
      corporation,                                       MINUTE ORDER
11
                             Plaintiff,
12            v.

13    UNITED STATES ENVIRONMENTAL
      PROTECTION AGENCY,
14

15                           Defendant.

16

17          The following Minute Order is made by direction of the Court, the Honorable John C.

18   Coughenour, United States District Judge:

19          This matter comes before the Court on Plaintiff’s notice of voluntary dismissal pursuant

20   to Federal Rule of Civil Procedure 41(a)(1)(A)(i) (Dkt. No. 17). Pursuant to Rule 41(a)(1)(A)(i),

21   this notice is self-executing, and this action is DISMISSED without prejudice and without an

22   award of costs or attorney fees to either party. The Clerk is DIRECTED to close this case.

23          DATED this 29th day of August 2019.

24                                                         William M. McCool
                                                           Clerk of Court
25
                                                           s/Tomas Hernandez
26                                                         Deputy Clerk


     MINUTE ORDER
     C18-1631-JCC
     PAGE - 1
